 



Exhibit 10.1
Subscription Terms
American Oil & Gas Inc.
1050 17th Street
Suite 2400
Denver, Colorado 80265
Ladies and Gentlemen:
The undersigned (the “Investor”) hereby confirms and agrees with you as follows:
1. The subscription terms set forth herein (the “Subscription”) are made as of
the date set forth below between American Oil & Gas Inc., a Nevada corporation
(the “Company”), and the Investor.
2. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor, such number of
shares (the “Shares”) of common stock, par value $0.001 per share, of the
Company (the “Common Stock”), as is set forth on the signature page hereto (the
“Signature Page”) for a purchase price of $4.75 per Share. The Investor
acknowledges that the offering is not a firm commitment underwriting and that
there is no minimum offering amount.
3. The completion of the purchase and sale of the Shares shall occur at a
closing (the “Closing”) that, in accordance with Rule 15c6-1 promulgated under
the Securities Exchange Act of 1934, as amended, is expected to occur on or
about April 17, 2007. At the Closing, (a) the Company shall cause its transfer
agent to release to the Investor the number of Shares being purchased by the
Investor and (b) the aggregate purchase price for the Shares being purchased by
the Investor will be delivered by or on behalf of the Investor to the Company.
If the Investor chooses to settle via DWAC (by checking the appropriate space on
the Signature Page hereto), the provisions set forth in Exhibit A hereto shall
be incorporated herein by reference as if set forth fully herein.
4. The offering and sale of the Shares are being made pursuant to the
Registration Statement and the Prospectus (as such terms are defined below). The
Investor acknowledges that the Company intends to enter into subscriptions in
substantially the same form as this Subscription with certain other third party
investors and intends to offer and sell (the “Offering”) up to an aggregate of
6,001,390 Shares pursuant to the Registration Statement and Prospectus.
5. The Company has filed with the Securities and Exchange Commission (the
“Commission”) a prospectus (the “Base Prospectus”), and will file with the
Commission a final prospectus supplement (together with the Base Prospectus, the
“Prospectus”) with respect to the registration statement (File No. 333-120987)
reflecting the Offering, including all amendments thereto, the exhibits and any
schedules thereto, the documents otherwise deemed to be a part thereof or
included therein by the rules and regulations of the Commission (the “Rules and
Regulations”) and any registration statement relating to the Offering and filed
pursuant to Rule 462(b) under the Rules and Regulations (collectively, the
“Registration Statement”), in conformity with the Securities Act of 1933, as
amended (the “Securities Act”), including Rule 424(b) thereunder. The Investor
hereby confirms that it has had full access to the Base Prospectus and the
Company’s periodic reports and other information incorporated by reference
therein, and was able to read, review, download and print such materials.

 



--------------------------------------------------------------------------------



 



6. The Company has entered into a Placement Agency Agreement (the “Placement
Agreement”), dated April 11, 2007 with A.G. Edwards & Sons, Inc. and C.K. Cooper
& Company (the “Placement Agents”), which will act as the Company’s placement
agents with respect to the Offering and receive a fee in connection with the
sale of the Shares. The Placement Agreement contains certain representations and
warranties of the Company. The Company acknowledges and agrees that the Investor
may rely on the representations and warranties made by it to the Placement
Agents in Section 3 of the Placement Agreement to the same extent as if such
representations and warranties had been incorporated in full herein and made
directly to the Investor. Capitalized terms used, but not otherwise defined,
herein shall have the meanings ascribed to such terms in the Placement
Agreement.
7. The obligations of the Company and the Investor to complete the transactions
contemplated by this Subscription shall be subject to the following:
     a. The Company’s obligation to issue and sell the Shares to the Investor
shall be subject to: (i) the receipt by the Company of the purchase price for
the Shares being purchased hereunder as set forth on the Signature Page and
(ii) the accuracy of the representations and warranties made by the Investor and
the fulfillment of those undertakings of the Investor to be fulfilled prior to
the Closing Date.
     b. The Investor’s obligation to purchase the Shares will be subject to the
condition that the Placement Agents shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to closing in the Placement Agreement have not been satisfied.
8. The Company hereby makes the following representations, warranties and
covenants to the Investor:
     a. The Company has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Subscription and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Subscription by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Subscription has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ and contracting parties’ rights
generally or by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     b. The Company shall (i) before the opening of trading on the American
Stock Exchange on the next trading day after the date hereof, issue a press
release, disclosing all material aspects of the transactions contemplated hereby
and before the opening of trading on the American Stock Exchange on the next
trading day after the Closing Date, issue a press release, disclosing that the
Closing has occurred and (ii) make such other filings and notices in the manner
and time required by the Commission with respect to the transactions
contemplated hereby. Upon the issuance of the first press release described in
the immediately preceding sentence, the Investor will not be in receipt from the
Company, its officers or directors, of any material, non-public information. The
Company shall not identify the Investor by name in any press release or public
filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior written consent, unless required by law or the rules and
regulations of any self-regulatory organization which the Company or its
securities are subject.
9. The Investor hereby makes the following representations, warranties and
covenants to the Company:
     a. The Investor represents that (i) it has had full access to the Base
Prospectus and the Company’s periodic reports and other information incorporated
by reference therein, prior to or in

2



--------------------------------------------------------------------------------



 



connection with its receipt of this Subscription, (ii) it is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in securities representing an investment decision
like that involved in the purchase of the Shares, and (iii) it is acquiring the
Shares for its own account, or an account over which it has investment
discretion, and does not have any agreement or understanding, directly or
indirectly, with any person or entity to distribute any of the Shares.
     b. The Investor has the requisite power and authority to enter into this
Subscription and to consummate the transactions contemplated hereby. The
execution and delivery of this Subscription by the Investor and the consummation
by it of the transactions contemplated hereunder have been duly authorized by
all necessary action on the part of the Investor. This Subscription has been
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     c. The Investor understands that nothing in this Subscription or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares.
     d. Neither the Investor nor any Person acting on behalf of, or pursuant to
any understanding with or based upon any information received from, the Investor
has, directly or indirectly, as of the date of this Subscription, engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales involving the Company’s securities) since the earlier to occur
of (i) the time that the Investor was first contacted by the Placement Agents or
the Company with respect to the transactions contemplated hereby and (ii) the
date that is the third (3rd) trading day prior to the date of this Subscription.
“Short Sales” include, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). The Investor covenants that neither it,
nor any Person acting on behalf of, or pursuant to any understanding with or
based upon any information received from, the Investor will engage in any
transactions in the securities of the Company (including, without limitation,
Short Sales) prior to the time that the transactions contemplated by this
Subscription are publicly disclosed.
     e. The Investor represents that, except as set forth below, (i) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (ii) it
is not a, and it has no direct or indirect affiliation or association with any,
NASD member or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the date hereof, and
(iii) neither it nor any group of investors (as identified in a public filing
made with the Commission) of which it is a member, acquired, or obtained the
right to acquire, 20% or more of the Common Stock (or securities convertible or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
10. Notwithstanding any investigation made by any party to this Subscription,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the execution of this Subscription, the
delivery to the Investor of the Shares being purchased and the payment therefor.

3



--------------------------------------------------------------------------------



 



11. This Subscription may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
12. In case any provision contained in this Subscription should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
13. This Subscription will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.
14. This Subscription may be executed in one or more counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.
15. The Investor acknowledges and agrees that the Investor’s receipt of the
Company’s counterpart to this Subscription shall constitute written confirmation
of the Company’s sale of Shares to such Investor.
16. In the event that the Placement Agreement is terminated by the Placement
Agents pursuant to the terms thereof, this Subscription shall terminate without
any further action on the part of the parties hereto.

4



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE

         
Number of Shares:
       
 
       

         
Purchase Price Per Share: $
       
 
       

         
Aggregate Purchase Price: $
       
 
       

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: April ___, 2007

          INVESTOR

         
By:
       
 
       

         
Print Name:
       
 
       

         
Title:
       
 
       

         
Name that Shares are to be registered:
       
 
       

         
Mailing Address:
       
 
         
 
       
 
         
 
       
 
       

         
Taxpayer Identification Number:
       
 
       

Manner of Settlement (check one):
                          DWAC (see Exhibit A for explanation and instructions)
                          DVP (see Exhibit B for explanation and instructions)

5



--------------------------------------------------------------------------------



 



Agreed and Accepted this _____ day of April 2007:
AMERICAN OIL & GAS INC.

         
By:
       
 
       
Title:
       
 
       

Sales of the Shares purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

6



--------------------------------------------------------------------------------



 



EXHIBIT A
TO BE COMPLETED BY INVESTOR
SETTLING VIA DWAC
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth on the Signature Page
of the Subscription to which this Exhibit A is attached, and released by
Corporate Stock Transfer, the Company’s transfer agent (the “Transfer Agent”),
to the Investor at the Closing.

             
 
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)        
 
           
 
           
 
  DTC Participant Number        
 
           
 
           
 
  Name of Account at DTC Participant being credited with the Shares        
 
           
 
           
 
  Account Number at DTC Participant being credited with the Shares        
 
           

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THE SUBSCRIPTION TO
WHICH THIS EXHIBIT A IS ATTACHED BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SHARES, AND     (II)   REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO
THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO
THE FOLLOWING ACCOUNT:

PNC Bank New Jersey
ABA#: 031207607
Account Name: Lowenstein Sandler PC Special Trust Account V
Account #: 8025720123
          Such funds shall be held in escrow pursuant to an escrow agreement
entered into between Lowenstein Sandler PC (the “Escrow Agent”), the Placement
Agents and the Company (the “Escrow Agreement”) until the Closing and delivered
by the Escrow Agent on behalf of the Investor to the Company upon the
satisfaction, in the sole judgment of the Representative, of the conditions set
forth in Section 7(b) of the Subscription to which this Exhibit A is attached.
The Company and the Investor agree to indemnify and hold the Escrow Agent
harmless from any and all liabilities, obligations, damages, losses, claims,
encumbrances, costs or expenses (including, without limitation, court costs,
reasonable attorneys’

 



--------------------------------------------------------------------------------



 



fees and expenses) (any or all of the foregoing herein referred to as a “Loss”)
with respect to the funds held in escrow pursuant hereto or arising under the
Escrow Agreement, unless it is finally determined that such Losses resulted
directly from the willful misconduct or gross negligence of the Escrow Agent.
Anything in this paragraph to the contrary notwithstanding, in no event shall
the Escrow Agent be liable for any special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Escrow Agent has been advised of the likelihood of such loss or damage
and regardless of the form of action.
          Investor acknowledges that the Escrow Agent acts as counsel to the
Placement Agents, and shall have the right to continue to represent the
Placement Agents, in any action, proceeding, claim, litigation, dispute,
arbitration or negotiation in connection with the Offering, and Investor hereby
consents thereto and waives any objection to the continued representation of the
Placement Agents by the Escrow Agent in connection therewith based upon the
services of the Escrow Agent under the Escrow Agreement, without waiving any
duty or obligation the Escrow Agent may have to any other person

 



--------------------------------------------------------------------------------



 



Exhibit B
TO BE COMPLETED BY INVESTOR
SETTLING VIA DVP
Delivery versus payment (“DVP”) through DTC (i.e., the Company shall deliver
Shares registered in the Investor’s name and address as set forth on the
Signature Page of the Subscription to which this Exhibit B is attached and
released by Corporate Stock Transfer, the Company’s transfer agent (the
“Transfer Agent”), to A.G. Edwards at the Closing for settlement with such
Investor directly to the account(s) at A.G. Edwards identified by the Investor
and simultaneously therewith payment shall be made from such account(s) to the
Company through A.G. Edwards). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE
EXECUTION OF THE SUBSCRIPTION TO WHICH THIS EXHIBIT B IS ATTACHED BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

  (I)   NOTIFY THE PLACEMENT AGENTS OF THE ACCOUNT OR ACCOUNTS AT A.G. EDWARDS
TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND     (II)  
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT A.G. EDWARDS TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM CASH BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

If the Investor has an A.G. Edwards account and wishes to settle DVP, the
Investor must provide the following:
     A.G. Edwards Account #:                                        
If the Investor does not have an existing A.G. Edwards account and wishes to
settle DVP, the Investor must open an account with A.G. Edwards. To open an
account, the Investor must provide A.G. Edwards with the following:

             
 
  Account Name:        
 
           

             
 
  Contact Name:        
 
           

             
 
  Address:        
 
             
 
           
 
           

             
 
  Tax ID:        
 
           

             
 
  Institutional #:        
 
           

             
 
  Agent ID #:        
 
           

 